Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2021/03/18 has been entered.
This Office action is in response to Applicant's amendment filed 2021/03/18. Applicant has amended claim 1. Currently, claims 2, 3, 7, 11 and 16 are cancelled. Claims 1, 4-6, 8-10, 12-15 and 17-20 remain pending in the application.
 

                                   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Gregory S. Darley-Emerson on 2021/03/22.
In conversation with applicant’s representative the agreement for the amendment of claims 1 and 4 is reached.  
The amended claim 1 in its final form is as follows:

A liquid fabric softener composition comprising, based on the weight of the liquid fabric softener composition:
from about 4% to 15% of fabric softening active, wherein the fabric softening 
from about 0.01% to about 1% of chitosan;
from about 0.002% to about 2% of salt, wherein the salt is selected from the group consisting of CaCl2, NaCl, MgCl2, and combinations thereof; and
d)   from about 0.1% to about 6% of dispersed perfume oil; 
wherein the liquid fabric softener is free of a conventional structurant, and 
wherein the liquid fabric softener is characterized by a viscosity loss of less than 50% in 1 month storage at 50°C.

Claim 4 is amended by being dependent on claim 1 (due to cancellation of claim 3).

     Allowable Subject Matter
Claims 1, 4-6, 8-10, 12-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of Prieto teaches a liquid fabric softener active (abstract, 0001) comprising quaternary ammonium ester compound, such as diethylester dimethylammonium chloride (DEEDMAC); [table 1, claim 4], alkali and alkaline metal salts such as Na, K, Mg and Ca; [0092], encapsulated (in melamine) benefit agent of perfume and dispersed perfume in the amounts; [0011, 0076 0078, table 1]. The prior art of Kelkenberg provides the addition of chitosan to Pietro’s composition which has rendered this limitation obvious. However, in view of applicant’s current amendment and, as result, the persuasive argument (2021/03/18) on the combination of quaternary ammonium fabric softening active, chitosan and salt, it is concluded that the combination of the prior arts of record no longer renders the claim 1 (with much more limited scope) obvious. Applicant’s amendment is supported by the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/M.R.A./Examiner, Art Unit 1767
2021/04/14                          
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767